Order Suspending Attorney From the Practice of Law [¶1] This matter came before the Court upon a “Report and Recommendation for Order of Reciprocal Discipline,” filed herein October 16,2017, by the Board of Professional Responsibility for the Wyoming State Bar, pursuant to Rule 12 (Stipulated Discipline) and Rule 1{) (Discipline Imposed by Foreign Jurisdiction) of the Wyoming Rules of Disciplinary Procedure. After a careful review of the Board of Professional Responsibility’s Report and Recommendation and the file, this Court finds that the Report and Recommendation should be approved, confirmed, and adopted by the Court, and that Respondent Mary Jaclyn Cook should be suspended from the practice of law for nine months, consistent with the discipline imposed by the Presiding Disciplinary Judge of the Colorado Supreme Court. It is, therefore, [¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s Report and Recommendation for Order of Reciprocal Discipline, which is attached hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court; and it is further [¶3] ADJUDGED AND ORDERED that, consistent with the discipline imposed by the Presiding Disciplinary Judge of the Colorado Supreme Court and as a result of the conduct set forth in the Report and Recommendation for Order of Reciprocal Discipline, Respondent Mary Jaclyn Cook shall be, and hereby is, suspended from the practice of law for a period of nine months, with that period commencing on August 10, 2017, the effective date of Ms. Cook’s suspension in Colorado; and it is further [¶4] ORDERED that the Wyoming State Bar may issue a press release consistent with the one contained in the Report and Recommendation for Order of Reciprocal Discipline; and it is further [¶5] ORDERED that, during the period of suspension, Respondent shall comply with the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the requirements found in Rule 21 of those rules; and it is further [¶6] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary Procedure, Respondent shall reimburse the Wyoming State Bar the amount of $50.00, representing the costs incurred in handling this matter, as well as pay the administrative fee of $750.00. Respondent shall pay the total amount of $800.00 to the Wyoming State Bar on or before, December 1, 2017;. and it is farther [¶7]. ORDERED that the Clerk of this Court" shall docket this Order Suspending Attorney from the Practice of Law, along with the incorporated Report' and Recommendation for Order of Reciprocal Discipline, as a matter coming regularly before this Court as a public record; and it is further , [¶8] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary Procedure, this Order Suspending Attorney from the Practice of Law, along with the incorporated Report and Recommendation for Order of Reciprocal Discipline, shall be published in the Wyoming Reporter and the Pacific Reporter; and it is further [¶9] ORDERED that the Clerk of this Court cause a copy of this Order Suspending Attorney from the Practice of Law: to be served upon Respondent Mary Jaclyn Cook. [1110] DATED this 25th day of October, 2017. BY THE COURT: /s/ E. JAMES BURKE . , Chief Justice [[Image here]] [[Image here]] [[Image here]] [[Image here]]